DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 22, 2019 was filed on the mailing date of the Application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on February 22, 2020.  These drawings are accepted by the Office.

Response to Amendment
Amendments filed July 20, 2021 are in compliance with 37 CFR 1.121 and have been fully considered. Amendments to the claims are entered.

Response to Arguments
Applicant’s arguments, see Remarks pages 8-9, filed July 20, 2021, with respect to claims 1-10 rejection under 35 U.S.C. §112(b) or 35 U.S.C. §112, second paragraph as being indefinite, have been fully considered and are persuasive in view of amendments.  The rejection under 35 U.S.C. §112(b) of claims 1, 5-60 and 10 has been withdrawn. 

Applicant’s arguments, see Remarks page 9, filed July 20, 2021, with respect to claims 6-10 rejection under 35 U.S.C. §112(a) or 35 U.S.C. §112, first paragraph as failing to comply with the written description requirement, have been fully considered and are persuasive.  The rejection under 35 U.S.C. §112(a) of claims 6 and 10 has been withdrawn. 

Applicant’s arguments, see Remarks page 10-15, filed July 20, 2021, with respect to claims 1-3, 5-8, and 10 rejection under 35 U.S.C. §103 as unpatentable over Liu et al. (Chinese Patent Document Publication CN105510912A) hereinafter “Liu” in view of Ozinsky et al. (U.S. Patent Application Publication 2011/0254943A1) hereinafter “Ozinsky” and claims 4 and 9 rejection under 35 U.S.C. §103 as unpatentable over Liu in view of Ozinsky and further in view of Bonthron et al. (U.S. Patent Application Publication 2008/0100510A1) hereinafter “Bonthron”, have been fully considered and are persuasive in view of amendments and claims cancelation.  The rejection under 35 U.S.C. §103 of claims 1, 5-6 and 10 has been withdrawn.

 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“an echo signal acquisition unit”  in claims 6;
“a first Fourier transform unit” in claim 6;
“a second Fourier transform unit” in claim 6;
“a phase compensation unit” in claims 6;
“a first inverse Fourier transform unit” in claim 6;
“an interpolation unit” in claim 6;
“a second inverse Fourier transform unit” in claim 6;
“a two-dimensional image reconstruction unit” in claims 6;
“a foreign matter identification unit” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This examiner’s amendment corrects grammatical issues in the amended claims 1, 5-6 and 10.
The application has been amended as follows:
Claim 1 (Currently Amended). A millimeter-wave three-dimensional holographic imaging method, 
transmitting a continuous frequency wave to a measured human body by using a millimeter-wave antenna array, and receiving an original echo signal             
                S
                
                    
                        t
                        ,
                        θ
                        ,
                        z
                    
                
                 
            
        reflected back by the measured human body; 
performing Fourier transform on the original echo signal along a time direction to obtain a time transformed echo signal            
                 
                S
                
                    
                        ω
                        ,
                        θ
                        ,
                        z
                    
                
                 
            
         in a frequency domain; 
performing two-dimensional Fourier transform on the time transformed echo signal in the frequency domain along an angle θ and a vertical direction z to obtain a spatially transformed echo signal            
                 
                S
                
                    
                        ω
                        ,
                        ξ
                        ,
                        
                            
                                k
                            
                            
                                z
                            
                        
                    
                
                 
            
         in a spatial wave number domain; 

performing one-dimensional inverse Fourier transform on the phase compensated spatially transformed echo signal after the phase compensation along the θ direction to obtain sampling data in the spatial wave number domain; 
performing non-uniform sampling to uniform sampling interpolation on the sampling data in the spatial wave number domain to obtain echo data evenly distributed in the spatial wave number domain; 
performing three-dimensional inverse Fourier transform on the echo data evenly distributed in the spatial wave number domain to obtain three-dimensional echo data; and
projecting the three-dimensional echo data in a quasi standard deviation manner to obtain two-dimensional reconstruction data, and to generate 
wherein the step of transmitting the continuous frequency wave to the measured human body by using the millimeter-wave antenna array, and receiving the original echo signal            
                 
                S
                
                    
                        ω
                        ,
                        θ
                        ,
                        z
                    
                
                 
            
          reflected back by the measured human body specifically comprises:
transmitting the continuous frequency wave to the measured human body by using a millimeter-wave antenna array with a cylindrical synthetic aperture, and receiving the original echo signal             
                S
                
                    
                        ω
                        ,
                        θ
                        ,
                        z
                    
                
                 
            
        reflected back by the measured human body; 
wherein the step of performing phase compensation on the spatially transformed echo signal to obtain a phase compensated spatially transformed echo signal in the spatial wave number domain specifically comprises: 
            
                 
                S
                
                    
                        ω
                        ,
                        ξ
                        ,
                        
                            
                                k
                            
                            
                                z
                            
                        
                    
                
                 
            
         in the spatial wave number domain by a phase compensation factor             
                e
                x
                p
                
                    
                        -
                        j
                        
                            4
                            
                                
                                    k
                                
                                
                                    r
                                
                                
                                    2
                                
                            
                            
                                
                                    R
                                
                                
                                    2
                                
                            
                            -
                            
                                
                                    ξ
                                
                                
                                    2
                                
                            
                        
                    
                
            
          to obtain the phase compensated spatially transformed echo signal, wherein R is a scanning radius of the millimeter-wave antenna array with the cylindrical synthetic aperture; and 
wherein the step of projecting the three-dimensional image in the quasi standard deviation manner to obtain the two-dimensional reconstructed image specifically comprises:
projecting a scattering intensity signal of the measured target received at each frequency point by the n th antenna in the m th row according to the following standard deviation projection formula:             
                
                    
                        I
                    
                    
                        m
                        n
                    
                
                =
                
                    
                        
                            1
                        
                        
                            
                                
                                    N
                                
                                
                                    f
                                
                            
                        
                    
                    
                        
                            ∑
                            
                                i
                                =
                                1
                            
                            
                                
                                    
                                        N
                                    
                                    
                                        f
                                    
                                
                            
                        
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    I
                                                
                                                
                                                    m
                                                    
                                                        
                                                            n
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                
                                            
                                            -
                                            
                                                
                                                    
                                                        
                                                            I
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                
                                                -
                                            
                                        
                                    
                                
                                
                                    2
                                
                            
                        
                    
                
            
         ;and 
combining            
                 
                
                    
                        I
                    
                    
                        m
                        n
                    
                
            
          obtained by the projection of all antennas in the millimeter-wave antenna array to obtain the two-dimensional reconstructed image,
[[if]] wherein the continuous frequency wave transmitted to the measured human body by the millimeter-wave antenna array is a stepped frequency continuous wave signal, the number of frequency points is Nf , a scattering intensity signal of the measured target received at each frequency point by the n th antenna in the m th row in the millimeter-wave antenna array is Imni and the statistical average value of scattering intensity of millimeter-wave signals at corresponding frequency points by the human body is             
                
                    
                        
                            
                                I
                            
                            
                                i
                            
                        
                    
                    -
                
            
                    
                
                    
                        I
                    
                    
                        m
                        n
                    
                
                =
                
                    
                        
                            1
                        
                        
                            
                                
                                    N
                                
                                
                                    f
                                
                            
                        
                    
                    
                        
                            ∑
                            
                                i
                                =
                                1
                            
                            
                                
                                    
                                        N
                                    
                                    
                                        f
                                    
                                
                            
                        
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    I
                                                
                                                
                                                    m
                                                    
                                                        
                                                            n
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                
                                            
                                            -
                                            
                                                
                                                    
                                                        
                                                            I
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                
                                                -
                                            
                                        
                                    
                                
                                
                                    2
                                
                            
                        
                    
                
            
        
            
                 
                
                    
                        I
                    
                    
                        m
                        n
                    
                
            
        

Claim 5 (Currently Amended). The millimeter-wave three-dimensional holographic imaging method of claim 1, wherein after projecting the three-dimensional image in the quasi standard deviation manner to obtain the two-dimensional reconstructed image, the method further comprises: identifying whether the measured human body is carrying foreign matter according to the two-dimensional reconstructed image.

Claim 6 (Currently Amended). A millimeter-wave three-dimensional holographic imaging system, 
an echo signal acquisition unit for transmitting a continuous frequency wave to a measured human body by using a millimeter-wave antenna array, and receiving an original echo signal             
                S
                
                    
                        t
                        ,
                        θ
                        ,
                        z
                    
                
                 
            
        reflected back by the measured human body; 
a first Fourier transform unit for performing Fourier transform on the original echo signal along a time direction to obtain a time transformed echo signal             
                S
                
                    
                        ω
                        ,
                        θ
                        ,
                        z
                    
                
                 
            
         in a frequency domain; 
a second Fourier transform unit for performing two-dimensional Fourier transform on the time transformed echo signal in the frequency domain along an angle θ and a vertical direction z to obtain a spatially transformed echo signal             
                S
                
                    
                        ω
                        ,
                        ξ
                        ,
                        
                            
                                k
                            
                            
                                z
                            
                        
                    
                
            
         in a spatial wave number domain; 

a first inverse Fourier transform unit for performing one-dimensional inverse Fourier transform on the phase compensated spatially transformed echo signal after the phase compensation along the θ direction to obtain sampling data in the spatial wave number domain; 
an interpolation unit for performing non-uniform sampling to uniform sampling interpolation on the sampling data in the spatial wave number domain to obtain echo data evenly distributed in the spatial wave number domain; 
a second inverse Fourier transform unit for performing three-dimensional inverse Fourier transform on the echo data evenly distributed in the spatial wave number domain to obtain three- dimensional echo data; and 
a two-dimensional image reconstruction unit for projecting the three-dimensional echo data in a quasi standard deviation manner to obtain two-dimensional reconstruction data, and generating a two-dimensional reconstructed image; 
wherein the echo signal acquisition unit is specifically used for: 
transmitting the continuous frequency wave to the measured human body by using a millimeter-wave antenna array with a cylindrical synthetic aperture, and receiving the original echo signal             
                S
                
                    
                        ω
                        ,
                        θ
                        ,
                        z
                    
                
            
         reflected back by the measured human body; 
wherein the phase compensation unit is specifically used for: 
multiplying the spatially transformed echo signal             
                S
                
                    
                        ω
                        ,
                        ξ
                        ,
                        
                            
                                k
                            
                            
                                z
                            
                        
                    
                
            
         in the spatial wave number domain by a phase compensation factor             
                e
                x
                p
                
                    
                        -
                        j
                        
                            4
                            
                                
                                    k
                                
                                
                                    r
                                
                                
                                    2
                                
                            
                            
                                
                                    R
                                
                                
                                    2
                                
                            
                            -
                            
                                
                                    ξ
                                
                                
                                    2
                                
                            
                        
                    
                
            
         to obtain the R is a scanning radius of the millimeter-wave antenna array with the cylindrical synthetic aperture; and 
wherein the two-dimensional image reconstruction unit is specifically used for: 
projecting a scattering intensity signal of the measured target received at each frequency point by the n th antenna in the m th row according to the following standard deviation projection formula:
            
                
                    
                        I
                    
                    
                        m
                        n
                    
                
                =
                
                    
                        
                            1
                        
                        
                            
                                
                                    N
                                
                                
                                    f
                                
                            
                        
                    
                    
                        
                            ∑
                            
                                i
                                =
                                1
                            
                            
                                
                                    
                                        N
                                    
                                    
                                        f
                                    
                                
                            
                        
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    I
                                                
                                                
                                                    m
                                                    
                                                        
                                                            n
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                
                                            
                                            -
                                            
                                                
                                                    
                                                        
                                                            I
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                
                                                -
                                            
                                        
                                    
                                
                                
                                    2
                                
                            
                        
                    
                
            
        ; and 
combining             
                 
                
                    
                        I
                    
                    
                        m
                        n
                    
                
            
         obtained by the projection of all antennas in the millimeter-wave antenna array to obtain the two-dimensional reconstructed image, [[if]] wherein the continuous frequency wave transmitted to the measured human body by the millimeter-wave antenna array is a stepped frequency continuous wave signal, the number of frequency points is Nf , a scattering intensity signal of the measured target received at each frequency point by the n th antenna in the m th row in the millimeter-wave antenna array is Imni and the statistical average value of scattering intensity of millimeter-wave signals at corresponding frequency points by the human body is             
                
                    
                        
                            
                                I
                            
                            
                                i
                            
                        
                    
                    -
                
            
        
            
                
                    
                        I
                    
                    
                        m
                        n
                    
                
                =
                
                    
                        
                            1
                        
                        
                            
                                
                                    N
                                
                                
                                    f
                                
                            
                        
                    
                    
                        
                            ∑
                            
                                i
                                =
                                1
                            
                            
                                
                                    
                                        N
                                    
                                    
                                        f
                                    
                                
                            
                        
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    I
                                                
                                                
                                                    m
                                                    
                                                        
                                                            n
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                
                                            
                                            -
                                            
                                                
                                                    
                                                        
                                                            I
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                
                                                -
                                            
                                        
                                    
                                
                                
                                    2
                                
                            
                        
                    
                
            
        
            
                 
                
                    
                        I
                    
                    
                        m
                        n
                    
                
            
        

Claim 10 (Currently Amended). The millimeter-wave three-dimensional holographic imaging system of claim 6, 
a foreign matter identification unit for identifying whether the measured human body is carrying foreign matter according to the two-dimensional reconstructed image.

Allowable Subject Matter
Claims 1, 5-6 and 10 allowed.
The following is an examiner’s statement of reasons for allowance:   	
Regarding independent claim 1 as amended, none of the prior art of record discloses in combination “A millimeter-wave three-dimensional holographic imaging method”, particularly characterized by the features of “transmitting a continuous frequency wave to a measured human body by using a millimeter-wave antenna array, and receiving an original echo signal                         
                            S
                            
                                
                                    t
                                    ,
                                    θ
                                    ,
                                    z
                                
                            
                             
                        
                    reflected back by the measured human body; 
performing Fourier transform on the original echo signal along a time direction to obtain a time transformed echo signal                        
                             
                            S
                            
                                
                                    ω
                                    ,
                                    θ
                                    ,
                                    z
                                
                            
                             
                        
                     in a frequency domain; 
performing two-dimensional Fourier transform on the time transformed echo signal in the frequency domain along an angle θ and a vertical direction z to obtain a spatially transformed echo signal                        
                             
                            S
                            
                                
                                    ω
                                    ,
                                    ξ
                                    ,
                                    
                                        
                                            k
                                        
                                        
                                            z
                                        
                                    
                                
                            
                             
                        
                     in a spatial wave number domain; 
performing phase compensation on the spatially transformed echo signal to obtain a phase compensated spatially transformed echo signal in the spatial wave number domain; 
performing one-dimensional inverse Fourier transform on the phase compensated spatially transformed echo signal after the phase compensation along the θ direction to obtain sampling data in the spatial wave number domain; 
performing non-uniform sampling to uniform sampling interpolation on the sampling data in the spatial wave number domain to obtain echo data evenly distributed in the spatial wave number domain; 
performing three-dimensional inverse Fourier transform on the echo data evenly distributed in the spatial wave number domain to obtain three-dimensional echo data; and
projecting the three-dimensional echo data in a quasi standard deviation manner to obtain two-dimensional reconstruction data, and to generate a two-dimensional image;
wherein the step of transmitting the continuous frequency wave to the measured human body by using the millimeter-wave antenna array, and receiving the original echo signal                        
                             
                            S
                            
                                
                                    ω
                                    ,
                                    θ
                                    ,
                                    z
                                
                            
                             
                        
                      reflected back by the measured human body specifically comprises:
transmitting the continuous frequency wave to the measured human body by using a millimeter-wave antenna array with a cylindrical synthetic aperture, and receiving the original echo signal                         
                            S
                            
                                
                                    ω
                                    ,
                                    θ
                                    ,
                                    z
                                
                            
                             
                        
                    reflected back by the measured human body; 
wherein the step of performing phase compensation on the spatially transformed echo signal to obtain a phase compensated spatially transformed echo signal in the spatial wave number domain specifically comprises: 
multiplying the spatially transformed echo signal                        
                             
                            S
                            
                                
                                    ω
                                    ,
                                    ξ
                                    ,
                                    
                                        
                                            k
                                        
                                        
                                            z
                                        
                                    
                                
                            
                             
                        
                     in the spatial wave number domain by a phase compensation factor                         
                            e
                            x
                            p
                            
                                
                                    -
                                    j
                                    
                                        4
                                        
                                            
                                                k
                                            
                                            
                                                r
                                            
                                            
                                                2
                                            
                                        
                                        
                                            
                                                R
                                            
                                            
                                                2
                                            
                                        
                                        -
                                        
                                            
                                                ξ
                                            
                                            
                                                2
                                            
                                        
                                    
                                
                            
                        
                      to obtain the phase compensated spatially transformed echo signal, wherein R is a scanning radius of the millimeter-wave antenna array with the cylindrical synthetic aperture; and 
wherein the step of projecting the three-dimensional image in the quasi standard deviation manner to obtain the two-dimensional reconstructed image specifically comprises:
projecting a scattering intensity signal of the measured target received at each frequency point by the n th antenna in the m th row according to the following standard deviation projection formula:                         
                            
                                
                                    I
                                
                                
                                    m
                                    n
                                
                            
                            =
                            
                                
                                    
                                        1
                                    
                                    
                                        
                                            
                                                N
                                            
                                            
                                                f
                                            
                                        
                                    
                                
                                
                                    
                                        ∑
                                        
                                            i
                                            =
                                            1
                                        
                                        
                                            
                                                
                                                    N
                                                
                                                
                                                    f
                                                
                                            
                                        
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                I
                                                            
                                                            
                                                                m
                                                                
                                                                    
                                                                        n
                                                                    
                                                                    
                                                                        i
                                                                    
                                                                
                                                            
                                                        
                                                        -
                                                        
                                                            
                                                                
                                                                    
                                                                        I
                                                                    
                                                                    
                                                                        i
                                                                    
                                                                
                                                            
                                                            -
                                                        
                                                    
                                                
                                            
                                            
                                                2
                                            
                                        
                                    
                                
                            
                        
                     ; and 
combining                        
                             
                            
                                
                                    I
                                
                                
                                    m
                                    n
                                
                            
                        
                      obtained by the projection of all antennas in the millimeter-wave antenna array to obtain the two-dimensional reconstructed image,
wherein the continuous frequency wave transmitted to the measured human body by the millimeter-wave antenna array is a stepped frequency continuous wave signal, the number of frequency points is Nf , a scattering intensity signal of the measured target received at each frequency point by the n th antenna in the m th row in the millimeter-wave antenna array is Imni and the statistical average value of scattering intensity of millimeter-wave signals at corresponding frequency points by the human body is                         
                            
                                
                                    
                                        
                                            I
                                        
                                        
                                            i
                                        
                                    
                                
                                -
                            
                        
                    ”, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art. The closest Art on the record discloses some of the claimed features but fails at least to disclose “projecting a scattering intensity signal of the measured target received at each frequency point by the n th antenna in the m th row according to the following standard deviation projection formula:                         
                            
                                
                                    I
                                
                                
                                    m
                                    n
                                
                            
                            =
                            
                                
                                    
                                        1
                                    
                                    
                                        
                                            
                                                N
                                            
                                            
                                                f
                                            
                                        
                                    
                                
                                
                                    
                                        ∑
                                        
                                            i
                                            =
                                            1
                                        
                                        
                                            
                                                
                                                    N
                                                
                                                
                                                    f
                                                
                                            
                                        
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                I
                                                            
                                                            
                                                                m
                                                                
                                                                    
                                                                        n
                                                                    
                                                                    
                                                                        i
                                                                    
                                                                
                                                            
                                                        
                                                        -
                                                        
                                                            
                                                                
                                                                    
                                                                        I
                                                                    
                                                                    
                                                                        i
                                                                    
                                                                
                                                            
                                                            -
                                                        
                                                    
                                                
                                            
                                            
                                                2
                                            
                                        
                                    
                                
                            
                        
                     ; and 
combining                        
                             
                            
                                
                                    I
                                
                                
                                    m
                                    n
                                
                            
                        
                      obtained by the projection of all antennas in the millimeter-wave antenna array to obtain the two-dimensional reconstructed image,
wherein the continuous frequency wave transmitted to the measured human body by the millimeter-wave antenna array is a stepped frequency continuous wave signal, the number of frequency points is Nf , a scattering intensity signal of the measured target received at each frequency point by the n th antenna in the m th row in the millimeter-wave antenna array is Imni and the statistical average value of scattering intensity of millimeter-wave signals at corresponding frequency points by the human body is                         
                            
                                
                                    
                                        
                                            I
                                        
                                        
                                            i
                                        
                                    
                                
                                -
                            
                        
                    ”.

In that the dependent claim 5 depend ultimately from allowable, independent claim 1, this dependent claim 5 is allowable for, at least, the reasons for which independent claim 1 is allowable.

Regarding independent claim 6 as amended, none of the prior art of record discloses in combination “A millimeter-wave three-dimensional holographic imaging system”, particularly characterized by the features of “an echo signal acquisition unit for transmitting a continuous frequency wave to a measured human body by using a millimeter-wave antenna array, and receiving an original echo signal                         
                            S
                            
                                
                                    t
                                    ,
                                    θ
                                    ,
                                    z
                                
                            
                             
                        
                    reflected back by the measured human body; 
a first Fourier transform unit for performing Fourier transform on the original echo signal along a time direction to obtain a time transformed echo signal                         
                            S
                            
                                
                                    ω
                                    ,
                                    θ
                                    ,
                                    z
                                
                            
                             
                        
                     in a frequency domain; 
a second Fourier transform unit for performing two-dimensional Fourier transform on the time transformed echo signal in the frequency domain along an angle θ and a vertical direction z to obtain a spatially transformed echo signal                         
                            S
                            
                                
                                    ω
                                    ,
                                    ξ
                                    ,
                                    
                                        
                                            k
                                        
                                        
                                            z
                                        
                                    
                                
                            
                        
                     in a spatial wave number domain; 
a phase compensation unit for performing phase compensation on the spatially transformed echo signal to obtain a phase compensated spatially transformed echo signal in the spatial wave number domain; 
a first inverse Fourier transform unit for performing one-dimensional inverse Fourier transform on the phase compensated spatially transformed echo signal after the phase compensation along the θ direction to obtain sampling data in the spatial wave number domain; 
an interpolation unit for performing non-uniform sampling to uniform sampling interpolation on the sampling data in the spatial wave number domain to obtain echo data evenly distributed in the spatial wave number domain; 
a second inverse Fourier transform unit for performing three-dimensional inverse Fourier transform on the echo data evenly distributed in the spatial wave number domain to obtain three- dimensional echo data; and 
a two-dimensional image reconstruction unit for projecting the three-dimensional echo data in a quasi standard deviation manner to obtain two-dimensional reconstruction data, and generating a two-dimensional reconstructed image; 
wherein the echo signal acquisition unit is specifically used for: 
transmitting the continuous frequency wave to the measured human body by using a millimeter-wave antenna array with a cylindrical synthetic aperture, and receiving the original echo signal                         
                            S
                            
                                
                                    ω
                                    ,
                                    θ
                                    ,
                                    z
                                
                            
                        
                     reflected back by the measured human body; 
wherein the phase compensation unit is specifically used for: 
multiplying the spatially transformed echo signal                         
                            S
                            
                                
                                    ω
                                    ,
                                    ξ
                                    ,
                                    
                                        
                                            k
                                        
                                        
                                            z
                                        
                                    
                                
                            
                        
                     in the spatial wave number domain by a phase compensation factor                         
                            e
                            x
                            p
                            
                                
                                    -
                                    j
                                    
                                        4
                                        
                                            
                                                k
                                            
                                            
                                                r
                                            
                                            
                                                2
                                            
                                        
                                        
                                            
                                                R
                                            
                                            
                                                2
                                            
                                        
                                        -
                                        
                                            
                                                ξ
                                            
                                            
                                                2
                                            
                                        
                                    
                                
                            
                        
                     to obtain the phase compensated spatially transformed echo signal, wherein R is a scanning radius of the millimeter-wave antenna array with the cylindrical synthetic aperture; and 
wherein the two-dimensional image reconstruction unit is specifically used for: 
projecting a scattering intensity signal of the measured target received at each frequency point by the n th antenna in the m th row according to the following standard deviation projection formula:
                        
                            
                                
                                    I
                                
                                
                                    m
                                    n
                                
                            
                            =
                            
                                
                                    
                                        1
                                    
                                    
                                        
                                            
                                                N
                                            
                                            
                                                f
                                            
                                        
                                    
                                
                                
                                    
                                        ∑
                                        
                                            i
                                            =
                                            1
                                        
                                        
                                            
                                                
                                                    N
                                                
                                                
                                                    f
                                                
                                            
                                        
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                I
                                                            
                                                            
                                                                m
                                                                
                                                                    
                                                                        n
                                                                    
                                                                    
                                                                        i
                                                                    
                                                                
                                                            
                                                        
                                                        -
                                                        
                                                            
                                                                
                                                                    
                                                                        I
                                                                    
                                                                    
                                                                        i
                                                                    
                                                                
                                                            
                                                            -
                                                        
                                                    
                                                
                                            
                                            
                                                2
                                            
                                        
                                    
                                
                            
                        
                    ; and 
combining                         
                             
                            
                                
                                    I
                                
                                
                                    m
                                    n
                                
                            
                        
                     obtained by the projection of all antennas in the millimeter-wave antenna array to obtain the two-dimensional reconstructed image, wherein the continuous frequency wave transmitted to the measured human body by the millimeter-wave antenna array is a stepped frequency continuous wave signal, the number of frequency points is Nf , a scattering intensity signal of the measured target received at each frequency point by the n th antenna in the m th row in the millimeter-wave antenna array is Imni and the statistical average value of scattering intensity of millimeter-wave signals at corresponding frequency points by the human body is                         
                            
                                
                                    
                                        
                                            I
                                        
                                        
                                            i
                                        
                                    
                                
                                -
                            
                        
                    ”, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art. The closest Art on the record discloses some of the claimed features but fails at least to disclose “projecting a scattering intensity signal of the measured target received at each frequency point by the n th antenna in the m th row according to the following standard deviation projection formula:
                        
                            
                                
                                    I
                                
                                
                                    m
                                    n
                                
                            
                            =
                            
                                
                                    
                                        1
                                    
                                    
                                        
                                            
                                                N
                                            
                                            
                                                f
                                            
                                        
                                    
                                
                                
                                    
                                        ∑
                                        
                                            i
                                            =
                                            1
                                        
                                        
                                            
                                                
                                                    N
                                                
                                                
                                                    f
                                                
                                            
                                        
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                I
                                                            
                                                            
                                                                m
                                                                
                                                                    
                                                                        n
                                                                    
                                                                    
                                                                        i
                                                                    
                                                                
                                                            
                                                        
                                                        -
                                                        
                                                            
                                                                
                                                                    
                                                                        I
                                                                    
                                                                    
                                                                        i
                                                                    
                                                                
                                                            
                                                            -
                                                        
                                                    
                                                
                                            
                                            
                                                2
                                            
                                        
                                    
                                
                            
                        
                    ; and 
combining                         
                             
                            
                                
                                    I
                                
                                
                                    m
                                    n
                                
                            
                        
                     obtained by the projection of all antennas in the millimeter-wave antenna array to obtain the two-dimensional reconstructed image, wherein the continuous frequency wave transmitted to the measured human body by the millimeter-wave antenna array is a stepped frequency continuous wave signal, the number of frequency points is Nf , a scattering intensity signal of the measured target received at each frequency point by the n th antenna in the m th row in the millimeter-wave antenna array is Imni and the statistical average value of scattering intensity of millimeter-wave signals at corresponding frequency points by the human body is                         
                            
                                
                                    
                                        
                                            I
                                        
                                        
                                            i
                                        
                                    
                                
                                -
                            
                        
                    ”.

In that the dependent claim 10 depend ultimately from allowable, independent claim 6, this dependent claim 10 is allowable for, at least, the reasons for which independent claim 6 is allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Case et al. (U.S. Patent Application Publication 2014/0111374A1) teaches a wideband synthetic aperture radar (SAR) imaging;
Wang et al. (U.S. Patent 10877460B2) teaches a security check instrument motion control system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER L. SYRKIN whose telephone number is 571-270-7249.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 


ALEXANDER LVOVICH. SYRKIN
Examiner
Art Unit 3648



/VLADIMIR MAGLOIRE/           Supervisory Patent Examiner, Art Unit 3648